FILED
                                                 OCTOBER 4, 2016
                                            In the Office of the Clerk of Court
                                           WA State Court of Appeals, Division Ill




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

JAMES DARLING an individual,           )   No. 33807-0-111
                                       )
                  Appellant,           )
                                       )
LAWRENCE BROWN a married               )
individual and, BRIAN MAIN a married   )
individual and as members of RED       )
TOWER, LLC, a limited liability        )
company,                               )
                                       )
                   Plaintiffs,         )
                                       )
      v.                               )   UNPUBLISHED OPINION
                                       )
GREGORY D. JEFFEREYS, and              )
KIMBERLY JEFFEREYS, a married          )
couple, POACHER'S ROCK, LLC, a         )
limited liability company, GRANT       )
PERSON and JAN DOE PERSON, a           )
married couple, SCOTT PERSON, an       )
individual, SONRISE LAND, LLC, a       )
limited liability company, and NAI     )
BLACK REAL TY COMPANY, a               )
domestic corporation, and ERIC         )
No. 33807-0-III
Darling v. Jeffereys


SATCHJEN, an individual and                     )
WORK.LAND WITHERSPOON a                         )
domestic corporation,                           )
                                                )
                          Defendants,           )
                                                )
AUBLE & ASSOCIATES, INC., a                     )
domestic corporation, SCOT D. AUBLE             )
and JANE DOE AUBLE, a married                   )
couple,                                         )
                                                )
                          Respondents.          )

          PENNELL, J. -    James Darling appeals a summary judgment order dismissing his

claims against Auble & Associates, Inc. for alleged improper property appraisals.

Because Mr. Darling filed suit outside the time permitted by the statute of limitations, we

affirm.

                                         BACKGROUND

          Mr. Darling's suit stems from two financially devastating property transactions

involving the former Ridpath Hotel in Spokane, Washington. Scot Auble of Auble &

Associates, Inc., (collectively "Auble") provided the appraisals for each transaction. Mr.

Darling did not retain Auble for the appraisals and was not privy to the appraisal

contracts. Instead, the appraisals were arranged by Mr. Darling's banks. Mr. Darling did

not see the appraisals prior to closing the two Ridpath transactions in 2008. However, he

later obtained copies of the appraisal reports-one in 2008 and the other in 2010.

                                               2
No. 33807-0-III
Darling v. Jeffereys


         Mr. Darling filed suit against Auble 1 in 2014 alleging negligent misrepresentation,

negligence, fraud, civil conspiracy, outrage, and violation of the Consumer Protection

Act, chapter 19.86 RCW (CPA). On motion from Auble, the trial court dismissed Mr.

Darling's CPA claim for lack of public impact. The court also dismissed the remaining

causes of action as time barred. Mr. Darling appeals the dismissal of all but his CPA

claim.

                                         ANALYSIS

         Mr. Darling's complaint against Auble is governed by a three-year statute of

limitations. RCW 4.16.080. At the very latest, the limitations period began to run in

2010 when Mr. Darling received the second of Auble's appraisals. At that point, Mr.

Darling had all the information necessary to connect Auble to his financial losses and file

suit. Yet Mr. Darling waited approximately four years. This was untimely. While Mr.

Darling may not have appreciated the alleged deficiencies with Auble's appraisals until

after consulting with an expert, this type of ignorance does not excuse inaction. Green v.

APC, 136 Wn.2d 87, 96, 960 P.2d 912 (1998); Allen v. State, 118 Wn.2d 753, 758, 826

P.2d 200 (1992).



         1
        While Mr. Darling filed claims against multiple entities, only those claims against
Auble are involved in this appeal.

                                              3
No. 33807-0-111
Darling v. Jeffereys


                                     CONCLUSION

      The trial court's order of dismissal is affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                          Pennell, J.
WE CONCUR:




                                             4